DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1: Figure 5
Species 2: Figure 6
The species are independent or distinct because each species presents a distinct arrangement of the bushing, lock nut, and piston. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries; for example, locking pin, tines);
(d) the prior art applicable to one invention would not likely be applicable to another invention (prior art showing engaged tines between the lock nut and bushing is not likely applicable to the embodiment comprising a locking pin);
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Robert Gerhart on 7/6/2022 a provisional election was made without traverse to prosecute the invention of Species 1, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 10 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3092082 (Geyer) in view of US 4442928 (Eastman).
Regarding claim 1, Geyer teaches a method of assembling a piston assembly (Fig 1), the method comprising: inserting a bushing into a cylindrical cavity defined by a piston inner surface of a piston (bushing 62 inserted into cylindrical cavity of piston 34, 36); contacting the piston inner surface with a bushing outer surface of a tubular cylindrical body of the bushing (col 2 ll. 22-66 and Fig 1; piston inner surface contacts bushing outer surface); threading a lock nut onto a helical piston thread defined upon the piston (annotated below and col 2 ll. 22-66; lock nut 66 threaded onto helical piston thread on the piston).
Geyer fails to teach rotationally engaging a cylindrical first collection of tines arranged upon an axial end of the bushing, and a cylindrical second collection of tines arranged upon an axial end of the lock nut. However, it was well known in the art that a bushing may comprise a cylindrical first collection of tines arranged on an axial end and a nut may comprise a cylindrical second collection of tines on an axial end that engages the first collection of tines in order to provide a rotational stop and limit linear movement, as taught by Eastman (col 4 ll. 4-27, Fig 2; first collection of tines/teeth 193 on bushing 166 rotationally engages second collection of tines/teeth on nut 192). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a cylindrical first collection of tines arranged upon an axial end of the bushing, and a cylindrical second collection of tines arranged upon an axial end of the lock nut configured to rotationally engage the cylindrical first collection of tines in order to provide a rotational stop and limit linear movement, as taught by Eastman. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a cylindrical first collection of tines arranged upon an axial end of the bushing, and a cylindrical second collection of tines arranged upon an axial end of the lock nut configured to rotationally engage the cylindrical first collection of tines yields predictable results.

    PNG
    media_image1.png
    480
    564
    media_image1.png
    Greyscale

Regarding claims 2-4, Geyer in view of Eastman further teaches axially constraining, by the threading, the bushing between the lock nut and a piston face at a first end of a first axial portion of the piston inner surface (annotated above; bushing is axially constrained between the lock nut and the piston face), wherein the helical piston thread is defined upon a second axial portion of the piston inner surface (annotated above), providing the piston assembly (Fig 1 of Geyer), the piston inner surface comprises: a first axial portion (annotated above); a piston face at a first end of the first axial portion (annotated above); and a second axial portion at a second end of the first axial portion (annotated above; “second end” is the point between the first axial portion and the second axial portion, for example at the end of the helical piston thread), wherein the helical piston thread is defined upon the piston inner surface (annotated above).
Regarding claims 5-9, Geyer in view of Eastman further teaches the bushing comprises a tubular cylindrical body having a bushing outer surface configured to concentrically contact the piston inner surface (col 2 ll. 22-66 and Fig 1 of Geyer; piston inner surface contacts bushing outer surface; bushing is tubular and cylindrical, and concentric to the piston), the bushing comprises: a tubular cylindrical body having a bushing inner surface (col 2 ll. 22-66 and Fig 1; bushing 62 has inner surface mating with screw shaft 50); and a helical bushing thread defined upon the bushing inner surface (helical bushing thread threadably mates with thread on the screw shaft 50), wherein the lock nut comprises a cylindrical outer surface and a helical nut thread defined upon the cylindrical outer surface (annotated above; nut thread is on the cylindrical outer surface of the lock nut 66), wherein the helical nut thread is configured to mate with a helical piston thread defined upon the piston inner surface (annotated above; helical nut thread mates with helical piston thread on the inner surface of piston 34), threading a lead screw through the cylindrical cavity (lead screw 50 threaded through a cylindrical cavity), wherein the lead screw comprises a helical lead screw thread arranged to engage a helical bushing thread defined upon a tubular inner surface of the bushing (col 2 ll. 22-66 and Fig 1; helical bushing thread threadably mates with thread on the screw shaft 50), rotating the lead screw relative to the piston, the bushing, and the lock nut (col 2 ll. 22-66 and Fig 1-2; rotation of lead screw 50 effects movement of the piston, bushing, and lock nut); converting rotation of the lead screw into linear motion of the piston, the bushing, and the lock nut; and moving the piston, the bushing, and the lock nut linearly relative to the lead screw (see Fig 1-2; rotation of the lead screw 50 effects linear movement of the piston, bushing, and lock nut).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/           Primary Examiner, Art Unit 3741